
	
		III
		110th CONGRESS
		1st Session
		S. CON. RES. 17
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 9, 2007
			Mr. Reid (for himself
			 and Ms. Snowe) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Rules and
			 Administration
		
		CONCURRENT RESOLUTION
		Authorizing the use of Capitol grounds for
		  Live Earth Concert.
	
	
		1.Authorization of use of Capitol grounds for
			 Live Earth Concert
			(a)In generalThe Live Earth organization and the
			 Alliance for Climate Protection (in this resolution referred to as the
			 sponsors), may sponsor the Live Earth Concert (in this
			 resolution referred to as the event) on the Capitol
			 Grounds.
			(b)Date of eventThe event shall be held on July 7, 2007, or
			 on such other date as the Speaker of the House of Representatives and the
			 Committee on Rules and Administration of the Senate jointly designate.
			2.Terms and conditions
			(a)In generalUnder conditions to be prescribed by the
			 Architect of the Capitol and the Capitol Police Board, the event shall
			 be—
				(1)free of admission charge and open to the
			 public; and
				(2)arranged not to interfere with the needs of
			 Congress.
				(b)Expenses and liabilitiesThe sponsors shall assume full
			 responsibility for all expenses and liabilities incident to all activities
			 associated with the event.
			3.Event preparations
			(a)Structures and equipmentSubject to the approval of the Architect of
			 the Capitol, the sponsors may cause to be placed on the Capitol grounds such
			 stage, seating, booths, sound amplification and video devices, and other
			 related structures and equipment as may be required for the event, including
			 equipment for the broadcast of the event over radio, television, and other
			 media outlets.
			(b)Additional arrangementsThe Architect of the Capitol and the
			 Capitol Police Board may make any additional arrangements as may be required to
			 carry out the event.
			4.Enforcement of restrictionsThe Capitol Police Board shall provide for
			 enforcement of the restrictions contained in section 4 of the Act of July 31,
			 1946 (40 U.S.C. 193d; 60 Stat. 718), concerning sales, displays,
			 advertisements, and solicitations on the Capitol Grounds, as well as other
			 restrictions applicable to the Capitol Grounds in connection with the
			 event.
		
